Douglas, J.,
concurring. I concur in the well-reasoned decision of the Chief Justice and do so specifically on the basis that the trial court and the court of appeals, in a two-to-one decision, neglected to deal with that part of R.C. 2923.24(A) involving the necessary element of intent or purpose. No analysis of R.C. 2923.24 could be complete or dispositive, particularly where the constitutionality of the act is in question, without a review, discussion and application of this most important element.
I write also to make note of my agreement with the discussion of the issue now before us found in State v. Anderson (Apr. 6, 1982), Franklin App. No. 81AP-799, unreported, and the recent well-reasoned opinion of Judge Ford in State v. Oliver (1987), 31 Ohio App. 3d 100, 31 OBR 171, 508 N.E. 2d 1048.